DETAILED ACTION  Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions.  The following is in response to an Amendment dated February 25, 2021.  Claims 2, 4-6, 8, 10-12, 14-16 and 18-21 are amended.  Claims 2-21 are pending.  All pending claims are examined.

Allowable Subject Matter
Claims 2-21 are pending. 
Claims 2-21 are allowed
The following is examiner’s statement of reasons for allowance: 
Regarding independent claims 2, 12 and 21, the cited references taken either individually or in combination with other prior art of record fails to teach the invention as claimed;
The closest prior art of Crici, USP Pub. No. 20050027580 and Johnson, USP Pub. No. 20090119176 do not disclose taken either individually or in combination with other prior art of record fails to teach or render obvious:
“21. (Currently Amended) A method comprising:
managing, by a management solution system in a computing environment a schedule of appointments for a plurality of service providers 
receiving data, via the web-based user interface from a user, related to scheduling an appointment, the data comprising a type of service and location information,
executing a search across [[a]] the plurality of service providers to determine identify a subset of service providers offering the type of service within a radius of a location defined by the location information 
updating the web-based user interface to include [[the]] a plurality of for each service provider of the subset 
receiving, via the web-based user interface, a user selection of an appointment from the one or more possible appointments, and
scheduling the appointment based on the user selection, wherein the receiving, executing, updating, receiving, and scheduling are performed without navigating the user away from the web-based user interface:
collecting a payment for the appointment on behalf of a respective service provider 
collecting a partner transaction fee from the respective service provider respective service provider for collecting the payment for the appointment; and
transmitting a payment of the base transaction fee to the third party entity, wherein the base transaction fee is less than or equal to the partner transaction fee; and 
receiving, by the management solution system, the collected partner transaction fee..
.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696